            Case 1:18-cv-00800-LY Document 14 Filed 11/19/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                                   §
                                                 §
       Plaintiff,                                §
                                                 §          CASE NO. 1:18-CV-00800-LY
v.                                               §
                                                 §
MARK WAID,                                       §
                                                 §
       Defendant.                                §


                         UNOPPOSED MOTION FOR EXTENSION
                         OF DEADLINE TO FILE TCPA MOTION

       Defendant Mark Waid files this Unopposed Motion for Extension of Deadline to File

TCPA Motion, and in support thereof shows as follows:

       1.      Defendant Mark Waid (“Defendant”) filed a Motion to Dismiss for Lack of

Personal Jurisdiction on Nov. 2, 2018. Therefore, Defendant’s position is that this lawsuit should

be dismissed because the Court does not have personal jurisdiction over him. Plaintiff contests

Defendant’s jurisdictional position.

       2.      Defendant was served on September 21, 2018. Therefore, under the terms of the

Texas Citizens Participation Act (“TCPA”), a motion to dismiss under the TCPA would be due on

November 20, 2018. See Tex. Civ. Prac. & Rem. Code § 27.003 (motion must be filed not later

than on the 60th day after the date of service of the action). Defendant believes he would have a

valid motion under the TCPA, if it was found that the Court does have personal jurisdiction over

him. See id. §§ 27.001 et seq.

       3.      Because Defendant’s position is that the Court lacks personal jurisdiction,

Defendant believes the more efficient approach is to extend the deadline for any TCPA motion to
            Case 1:18-cv-00800-LY Document 14 Filed 11/19/18 Page 2 of 3



14 days after an order by the Court deciding the Defendant’s jurisdictional motion (i.e., denying

in whole or in part the motion). If the Court dismisses for lack of jurisdiction, the parties would

not need to engage in the expense of motion practice under the TCPA; if the Court finds there is

jurisdiction, the issue of the TCPA could then be raised and addressed.

       4.      The TCPA permits the court to extend the 60-day deadline. See Tex. Civ. Prac. &

Rem. Code § 27.003(b). Because of Defendant’s pending challenge to personal jurisdiction and

because he believes the Court lacks the authority to hear this case on jurisdictional grounds, there

is good cause to extend this TCPA deadline.

                             CERTIFICATE OF CONFERENCE

       Undersigned counsel for Defendant has conferred with Plaintiff’s counsel, and Plaintiff

does not oppose the requested extension of time to file any TCPA motion as sought in this

motion. Plaintiff, however, preserves all other defenses and arguments in response to any TCPA

motion.

                                            PRAYER

       Defendant’s position is that the Court lacks personal jurisdiction over him. For that reason,

Defendant requests that the Court extend the deadline to file any motion to dismiss under the TCPA

to 14 days after an order by the Court denying (in whole or in part) the Defendant’s Motion to

Dismiss for Lack of Personal Jurisdiction. For clarity, the 14-day period would not begin to run

on a magistrate’s report and recommendation, but only on the Court’s order on that report and

recommendation.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that the

Court sign the attached order granting the extension requested herein.




                                                -2-
          Case 1:18-cv-00800-LY Document 14 Filed 11/19/18 Page 3 of 3



                                                   Respectfully submitted,

                                                   REEVES & BRIGHTWELL LLP


                                                   /s/ Ryan Pierce
                                                   Beverly Reeves
                                                   State Bar No. 16716500
                                                   breeves@reevesbrightwell.com
                                                   Ryan Pierce
                                                   State Bar No. 24035413
                                                   rpierce@reevesbrightwell.com
                                                   221 W. 6th Street, Suite 1000
                                                   Austin, TX 78701-3410
                                                   512.334.4500 Telephone
                                                   512.334.4492 Facsimile

                                                   Mark S. Zaid, Esq.
                                                   D.C. Bar #440532 (admitted Pro Hac Vice)
                                                   Mark@MarkZaid.com
                                                   Mark S. Zaid, P.C.
                                                   1250 Connecticut Ave., N.W., Suite 700
                                                   Washington, D.C. 20036
                                                   (202) 454-2809
                                                   (202) 330-5610 fax

                                                   ATTORNEYS FOR DEFENDANT
                                                   MARK WAID


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of November 2018, a true and correct copy of the

foregoing document was sent via CM/ECF electronic filing to the following:

              Daniel H. Byrne
              Dale L. Roberts
              Fritz, Byrne, Head & Gilstrap, PLLC
              221 W. 6th Street, Suite 960
              Austin, TX 78701
              dbyrne@fbhg.law
              droberts@fbhg.law

                                                    /s/ Ryan Pierce
                                                    Ryan Pierce


                                             -3-
